DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

3.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Particularly, the claim recites the limitation “a controller configured to set an additional deceleration to be applied to the vehicle”. This limitation suggests that the controller performs some sort of setting of the deceleration prior to setting the additional deceleration. However, the specification does not appear to provide such recitation of a prior deceleration to be applied to the vehicle. Paragraph [0047] recites that “the controller 14 performs an additional deceleration setting processing at Step S4 where it sets a deceleration to be applied to the vehicle 1 based on a steering speed of the steering wheel 6 in order to control the vehicle posture”. This citation of the specification appears to only teach that a singular deceleration is set for the vehicle. The particulars of the setting of the deceleration to be applied to the vehicle are not provided in clear, concise and exact terms for an ordinary skilled artisan to be able to reproduce the invention. An amendment is suggested, where the term “additional” should probably be removed from the entire disclosure of the present invention. Without an amendment, Examiner’s Broadest Reasonable Interpretation of this limitation can denote that a singular deceleration amount is set and applied to the vehicle.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Particularly, the claim recites a “controller configured to set an additional deceleration to be applied to the vehicle”, which suggests that a prior deceleration is set, but there is no recitation of such prior deceleration. Therefore, it is not clear whether there is more than one setting step of the deceleration to be applied to the vehicle. 


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (US 9,764,640 B2) in view of Gronau et al. (US 6,312,066 B1).

	Regarding claim 1, Matsuno et al. discloses a control system (i.e. travel control apparatus 1 – Col. 2, line 49) for a vehicle, comprising:
	an inherent steering wheel configured to be operated by a driver;
	a steering angle sensor configured to detect a steering angle corresponding to operation of the steering wheel (i.e. travel parameter detection device 13 detects travel information relating to the vehicle, more specifically a steering wheel angle – Col. 3, lines 42-44); and
a controller (i.e. travel controller 10 – Col. 6, lines 12-14) configured to set an additional deceleration to be applied to the vehicle based on the steering angle detected by the steering angle sensor to control a vehicle posture when the steering wheel is turned, and applies the additional deceleration to the vehicle(i.e. after the target steering wheel angle is calculated and set, a target deceleration is set on the basis of the most recently acquired visibility limit information so as to be steadily higher as the vehicle travels – Col. 8, lines 38-59).
	Matsuno et al. does not specifically disclose wherein the controller sets the additional deceleration larger when the vehicle travels off road than when the vehicle does not travel off road.
	However, Gronau et al. discloses that a special control mode is activated in an ABS system as soon as such an off-road travel situation is identified, where braking pressure (deceleration) increase is allowed in the wheel brake of this wheel until the normal control thresholds are reached and the special control mode is terminated [Abstract].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matsuno et al. to include the features of Gronau et al. in order to ensure that steerability and/or driving stability is maintained.

	Regarding claim 2, Matsuno et al. in view of Gronau et al. disclose the features of claim 1 as shown above.
	Matsuno et al. does not disclose a switch for selecting at least an off-road traveling mode as a traveling mode of the vehicle, wherein, when the off-road traveling mode 1s selected by the switch, the controller sets the additional deceleration larger than the additional deceleration when the off-road traveling mode is not selected.
	However, Gronau et al. discloses that identification circuit 8 can be connected alternatively or additionally to a manually operable switch by means of which `off-road travel` can be signalled to the identification circuit 8 (Col. 3, lines 13-17).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matsuno et al. to include the features of Gronau et al. in order to ensure that steerability and/or driving stability is maintained.

11.	Claim(s) 3, 5, 6, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (US 9,764,640 B2) in view of Gronau et al. (US 6,312,066 B1) as applied to claims 1 and 2 above, and further in view of Kida (US 9,630,599 B2).

	Regarding claim 3, Matsuno et al. in view of Gronau et al. disclose the features of claim 2 as shown above.
	Neither Matsuno et al. nor Gronau et al. disclose wherein the controller increases the additional deceleration as the steering angle detected by the steering angle sensor increases, and sets the additional deceleration larger when the vehicle travels off road than when the vehicle does not travel off road, when compared at the same steering angle.
	However, Kida discloses that a control unit is further configured to control the braking force (deceleration), and increase an amount, by which the propulsive driving force is suppressed, as the steering angle increases [Claim 1].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matsuno et al. to include the features of Kida in order to avoid a collision while reducing a feeling of strangeness experienced by a driver.

	Regarding claims 5 and 10, Matsuno et al. in view of Gronau et al. and Kida disclose the features of claims 1 and 3 as shown above.	
	Matsuno et al. further discloses a braking system configured to give a braking force to the vehicle wherein the controller controls the braking system so that the braking force of the braking system is given to the vehicle to apply/give the additional deceleration to the vehicle (i.e. When a target deceleration and brake forces of the respective wheels are input from the travel controller 10, the brake control device 22 calculates brake fluid pressures of the respective wheels on the basis of the target deceleration and the brake forces of the respective wheels (Col. 5, lines 14-28).

	Regarding claims 6 and 11, Matsuno et al. in view of Gronau et al., and Kida disclose the features of claims 1 and 3 as shown above.
	Neither Matsuno et al. nor Gronau et al. disclose a generator configured to be driven by wheels of the vehicle and regenerate power, wherein the controller controls the generator so that the generator regenerates the power to apply the additional deceleration to the vehicle.
	However, Kida discloses that in the case of a hybrid vehicle or an electric vehicle, motor output (regenerative operation) may be controlled on the basis of a required braking force from the driving assistance ECU 10 (Col. 4, lines 60-62).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matsuno et al. to include the features of Kida in order to avoid a collision while reducing a feeling of strangeness experienced by a driver.

	Regarding claim 8, Matsuno et al. in view of Gronau et al. disclose the features of claim 1 as shown above.
	Matsuno et al. does not disclose wherein the controller sets the additional deceleration larger when the vehicle travels off road than when the vehicle does not travel off road, when compared at the same steering angle.
	However, Gronau et al. discloses that identification circuit 8 can be connected alternatively or additionally to a manually operable switch by means of which `off-road travel` can be signalled to the identification circuit 8 (Col. 3, lines 13-17).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matsuno et al. to include the features of Gronau et al. in order to ensure that steerability and/or driving stability is maintained.
	Neither Matsuno et al. nor Gronau et al. disclose wherein the controller increases the additional deceleration as the steering angle detected by the steering angle sensor increases, and.
	However, Kida discloses that a control unit is further configured to control the braking force (deceleration), and increase an amount, by which the propulsive driving force is suppressed, as the steering angle increases [Claim 1].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matsuno et al. to include the features of Kida in order to avoid a collision while reducing a feeling of strangeness experienced by a driver.

12.	Claim(s) 4, 7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (US 9,764,640 B2) in view of Gronau et al. (US 6,312,066 B1) and Kida (US 9,630,599 B2) as applied to claims 3, 5, 6, 8, 10, and 11 above, and further in view of SUNAHARA et al. (US 2017/0129479 A1).
	
	Regarding claim 4, Matsuno et al. in view of Gronau et al. and Kida disclose the features of claim 2 as shown above. 
	Neither Matsuno et al. nor Gronau et al. nor Kida disclose a drive source configured to generate torque for driving the vehicle, wherein the controller controls the drive source so that the generated torque of the drive source is reduced to apply the additional deceleration to the vehicle.
	However, SUNAHARA et al. discloses a controller configured to reduce the driving force so as to generate an additional deceleration in the vehicle according to a steering speed corresponding to the steering wheel angle [Claim 6].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matsuno et al. to include the features of Kida in order to provide an improved turn-in ability of the vehicle in an initial phase after entering a curve, and an improved responsiveness to a turning operation of a steering wheel, making it possible to realize a vehicle behavior as intended by the driver.

	 Regarding claim 7, Matsuno et al. in view of Gronau et al. and Kida disclose the features of claim 4 as shown above. 
	Neither Matsuno et al. nor Gronau et al. nor Kida disclose wherein the controller calculates a steering speed based on the steering angle detected by the steering angle sensor, and sets the additional deceleration larger as the steering speed increases.
	However, SUNAHARA et al. discloses that torque reduction amount-deciding part 18 operates to calculate the steering speed as the yaw rate-related quantity, based on the steering wheel angle acquired [0043].	
	Further, SUNAHARA et al. discloses that when the steering speed is greater than the threshold, as the steering speed is increased to a higher value, a value of the target additional deceleration corresponding to the steering speed comes closer to a given upper limit value, meaning that, as the steering speed is increased to a higher value, the target additional deceleration is increased to a larger value [0047].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matsuno et al. to include the features of Kida in order to provide an improved turn-in ability of the vehicle in an initial phase after entering a curve, and an improved responsiveness to a turning operation of a steering wheel, making it possible to realize a vehicle behavior as intended by the driver.

	Regarding claims 13-15, Matsuno et al. in view of Gronau et al. and Kida disclose the features of claims 3, 5 and 6 as shown above. 
	Neither Matsuno et al. nor Gronau et al. nor Kida disclose wherein the controller calculates a steering speed based on the steering angle detected by the steering angle sensor, and sets the additional deceleration larger as the steering speed increases.
	However, SUNAHARA et al. discloses that torque reduction amount-deciding part 18 operates to calculate the steering speed as the yaw rate-related quantity, based on the steering wheel angle acquired [0043].	
	Further, SUNAHARA et al. discloses that when the steering speed is greater than the threshold, as the steering speed is increased to a higher value, a value of the target additional deceleration corresponding to the steering speed comes closer to a given upper limit value, meaning that, as the steering speed is increased to a higher value, the target additional deceleration is increased to a larger value [0047].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matsuno et al. to include the features of Kida in order to provide an improved turn-in ability of the vehicle in an initial phase after entering a curve, and an improved responsiveness to a turning operation of a steering wheel, making it possible to realize a vehicle behavior as intended by the driver.

13.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (US 9,764,640 B2) in view of Gronau et al. (US 6,312,066 B1) as applied to claims 1 and 2 above, and further in view of SUNAHARA et al. (US 2017/0129479 A1).

	Regarding claim 9, Matsuno et al. in view of Gronau et al. disclose the features of claim 1 as shown above.
	Neither Matsuno et al. nor Gronau et al. disclose a drive source configured to generate torque for driving the vehicle, wherein the controller controls the drive source so that the generated torque of the drive source is reduced to apply the additional deceleration to the vehicle.
	However, SUNAHARA et al. discloses a controller configured to reduce the driving force so as to generate an additional deceleration in the vehicle according to a steering speed corresponding to the steering wheel angle [Claim 6].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matsuno et al. to include the features of Kida in order to provide an improved turn-in ability of the vehicle in an initial phase after entering a curve, and an improved responsiveness to a turning operation of a steering wheel, making it possible to realize a vehicle behavior as intended by the driver.

14.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (US 9,764,640 B2) in view of Gronau et al. (US 6,312,066 B1) as applied to claims 1 and 2 above, and further in view of SUNAHARA et al. (US 2017/0129479 A1).

	Regarding claim 12, Matsuno et al. in view of Gronau et al. disclose the features of claim 1 as shown above. 
	Neither Matsuno et al. nor Gronau et al. disclose wherein the controller calculates a steering speed based on the steering angle detected by the steering angle sensor, and sets the additional deceleration larger as the steering speed increases.
	However, SUNAHARA et al. discloses that torque reduction amount-deciding part 18 operates to calculate the steering speed as the yaw rate-related quantity, based on the steering wheel angle acquired [0043].	
	Further, SUNAHARA et al. discloses that when the steering speed is greater than the threshold, as the steering speed is increased to a higher value, a value of the target additional deceleration corresponding to the steering speed comes closer to a given upper limit value, meaning that, as the steering speed is increased to a higher value, the target additional deceleration is increased to a larger value [0047].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Matsuno et al. to include the features of Kida in order to provide an improved turn-in ability of the vehicle in an initial phase after entering a curve, and an improved responsiveness to a turning operation of a steering wheel, making it possible to realize a vehicle behavior as intended by the driver.

15.	Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (US 9,764,640 B2) in view of Gronau et al. (US 6,312,066 B1) as applied to claims 1 and 2 above, and further in view of Hidaka (US 6,725,660 B2).

	Regarding claim 16, Matsuno et al. in view of Gronau et al. disclose the features of claim 2 as shown above. 
	Neither Matsuno et al. nor Gronau et al. disclose wherein the controller includes a first map and a second map defining gains to be used for correcting the additional deceleration calculated according to the steering speed, wherein both the first map and the second map are defined so that the gain becomes larger as the steering angle increases, wherein the gain is defined to be larger in a range of the second map where the steering angle is below a given value than in a range of the first map where the steering angle is below the given value, wherein, when the switch is off, the controller controls the vehicle so that the additional deceleration is corrected based on the gain calculated from the first map, and when the switch is on, the controller controls the vehicle so that the additional deceleration is corrected based on the gain calculated from the second map.
	However, Yokota discloses the process performed in the reduction amount guard 60g to correct the deceleration in the form of a flowchart wherein a determination is first made as to whether an index value representing the roll state has exceeded a threshold roll index value. For example, when the vehicle is provided with a roll sensor, the steering angle, the steering angle velocity, or the yaw rate may be referenced (Col. 12, lines 9-25).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yokota to include wherein both the first map and the second map are defined so that the gain becomes larger as the steering angle increases, wherein the gain is defined to be larger in a range of the second map where the steering angle is below a given value than in a range of the first map where the steering angle is below the given value, wherein, when the switch is off, the controller controls the vehicle so that the additional deceleration is corrected based on the gain calculated from the first map, and when the switch is on, the controller controls the vehicle so that the additional deceleration is corrected based on the gain calculated from the second map, since the teachings of Yokota facilitate the correcting of the deceleration to improve the stability of the vehicle.

	Regarding claim 17, Matsuno et al. in view of Gronau et al. and Yokota overcomes the features of claim 16 as shown above. 
	Neither Matsuno et al. nor Gronau et al. nor Yokota disclose wherein the gain in a range of the second map where the steering angle is above the given value is the same as the gain in a range of the first map where the steering angle is above the given value.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yokota to include wherein the gain in a range of the second map where the steering angle is above the given value is the same as the gain in a range of the first map where the steering angle is above the given value, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	Regarding claim 18, Matsuno et al. in view of Gronau et al. and Yokota overcomes the features of claim 16 as shown above.
	Neither Matsuno et al. nor Gronau et al. nor Yokota disclose wherein the gain in a range of the second map where the steering angle is above the given value is the same as the gain in a range of the first map where the steering angle is above the given value.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yokota to include wherein the gain in a range of the second map where the steering angle is above the given value is the same as the gain in a range of the first map where the steering angle is above the given value, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664